Citation Nr: 1824670	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  17-04 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for concussion, head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a March 2017 rating decision the RO granted service connection for PTSD, therefore this issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of another remand before the final appellate resolution of this case, but finds that the evidence of record remains inadequate for informed appellate review of the Veteran's appeal at this time.

The Board notes that the Veteran was afforded a VA examination in February 2017 to address his claim for service connection for a TBI concussion/ head trauma.  While this examination provided an opinion against the Veteran having a concussion/head injury related to service or an injury occurred in service, he did not address the credible lay statements provided by the Veteran that he was exposed to bombs and was knocked down by bombs while in service.  Not only did the examiner not address the Veteran's creditable statements, he actually entered information on the examination report in opposition of the Veteran's reports.  Therefore, this examination is not adequate for resolution of this case. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that it must remand this case to accord the Veteran a new examination that does adequately address his contentions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VA examiner who conducted the February 2017 examination (or, if unavailable, from medical professionals with appropriate expertise) and request an addendum opinion.  The Veteran's claims file should be made available to the examiner for review.

The examiner is asked to determine whether or not a diagnosis of TBI or a brain disease due to a concussion/head injury is present and provide an opinion on whether it is it at least as likely as not (50 percent probability or better) that the Veteran has residuals of TBI or a brain disease due to a concussion/head injury incurred in service or as a result of any incident of service.

In providing his/her opinion, the examiner is to take into account and discuss the Veteran's credible account of his in-service head injury, exposure to bombs, and being knocked down after a nearby explosion. 

He/she should also consider the subjective TBI symptoms noted during the Veteran's February 2017 and March 2014 VA examinations.

A rationale should be provided for any opinion given.  If pathology is found that is not relatable to service or event therein, that should also be set forth and explained.

2.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




